Case 3:19-cr-30049-NJR Document 34 Filed 10/08/20 Page 1 of 11 Page ID #37




                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,

                                     Plaintiff,

                                                                 CRIMINAL NO. 19-30049-NJR


 JOSEPH L. HUGHES,
 a/k/a "Joe King,"

                                     Defendant.


                                            PLEA AGREEMENT


        The attorney for the United States and the attorney for the Defendant have engaged in

 discussions and have reached an agreement, pursuant to Federal Rule of Criminal Procedure

 11(c)(1)(B). The terms are as follows;

                                    I. Charges. Penalties, and Elements


           1.       Defendant understands the charges contained in the Indictment and will plead

 guilty to Counts 1-3 of said Indictment.          Defendant understands the essential elements of these

 counts and the possible penalties, as set forth below:

   Count            Chaise                StatutoiT Penaltic.s                     Essential Elements


                                                                      1.   The defendanl knowingly used a
                                                                           lacilit}' or means of inlerslate
                                                                           commerce to persuade, induce, entice
                     Chiirgc                                               or coerce an individual under the age
                                    Imprisonment: NLT 10 years
                                                                           of 18 to engage in sexual activity;
                                    up to life
                                    Fine: up to 5250,000
                 Enliccmcnl ofa                                       2.   The defendant believed that such
                                    Supen ised Release: NLT 5
                     Minor                                                 individual was less than 18 years of
                                    years up to life
                                                                           age; and
                                    Special Assessment: SlOO
                18U.S.C. §2422(b)
                                                                      3.   The defendant could have been
                                                                           charged with a criminal offense for
                                                                           engaging in the specified sexual
                                                                           activitv.
Case 3:19-cr-30049-NJR Document 34 Filed 10/08/20 Page 2 of 11 Page ID #38
Case 3:19-cr-30049-NJR Document 34 Filed 10/08/20 Page 3 of 11 Page ID #39
Case 3:19-cr-30049-NJR Document 34 Filed 10/08/20 Page 4 of 11 Page ID #40
Case 3:19-cr-30049-NJR Document 34 Filed 10/08/20 Page 5 of 11 Page ID #41
Case 3:19-cr-30049-NJR Document 34 Filed 10/08/20 Page 6 of 11 Page ID #42
Case 3:19-cr-30049-NJR Document 34 Filed 10/08/20 Page 7 of 11 Page ID #43
Case 3:19-cr-30049-NJR Document 34 Filed 10/08/20 Page 8 of 11 Page ID #44
Case 3:19-cr-30049-NJR Document 34 Filed 10/08/20 Page 9 of 11 Page ID #45
Case 3:19-cr-30049-NJR Document 34 Filed 10/08/20 Page 10 of 11 Page ID #46
Case 3:19-cr-30049-NJR Document 34 Filed 10/08/20 Page 11 of 11 Page ID #47
